***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




                                                                Electronically Filed
                                                                Supreme Court
                                                                SCWC-11-0001106
                                                                08-AUG-2016
                                                                07:49 AM




                              SCWC-11-0001106

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                            JULIANA J. ZHANG,
                     Petitioner/Claimant-Appellant,

                                      vs.

   STATE OF HAWAI‘I, DEPARTMENT OF LAND AND NATURAL RESOURCES,
           Respondent/Employer-Appellee, Self-Insured.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (CAAP-11-0001106; CASE NO. AB-2003-365 (2-94-41072))

                        MEMORANDUM OPINION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
and Circuit Judge Browning, in place of Wilson, J., recused)

                             I.    Introduction

       This case addresses decisions made by the Labor and

Industrial Relations Board (“LIRAB”) regarding workers’

compensation benefits for a mental stress injury suffered by a

former employee of the State of Hawai‘i Department of Land &

Natural Resources (“DLNR”).        Specifically, Juliana J. Zhang

(“Zhang”) asserts that the LIRAB erred in determining that
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


(1) she is not entitled to retroactive temporary total

disability benefits from May 5, 2004 to the present due to

deficiencies in her physicians’ certifications of disability,

and (2) she was not terminated from employment solely due to her

filing of this workers’ compensation claim, which would

constitute a violation of Hawai‘i Revised Statutes (“HRS”) § 386-

142 (1993).1

       As to the first issue, we hold that, based on Panoke v.

Reef Development of Hawaii, Inc., 136 Hawai‘i 448, 363 P.3d 296

(2015), the LIRAB erred in denying Zhang’s temporary total

disability benefits after May 5, 2004 based solely on

deficiencies in the certifications of disability submitted by

Zhang’s physician.      As to the second issue, although it appears

Zhang correctly asserts that she was authorized to continue



       1
            HRS § 386-142 provided then and now as follows:

            It shall be unlawful for any employer to suspend or
            discharge any employee solely because the employee suffers
            any work injury which is compensable under this chapter and
            which arises out of and in the course of employment with
            the employer unless it is shown to the satisfaction of the
            director that the employee will no longer be capable of
            performing the employee’s work as a result of the work
            injury and that the employer has no other available work
            which the employee is capable of performing. Any employee
            who is suspended or discharged because of such work injury
            shall be given first preference of reemployment by the
            employer in any position which the employee is capable of
            performing and which becomes available after the suspension
            or discharge and during the period thereafter until the
            employee secures new employment. This section shall not
            apply to the United States or to employers subject to part
            III of chapter 378.



                                       2
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


working in the United States at the time of her July 27, 1994

termination by DLNR, the LIRAB did not err in ruling that Zhang

was not terminated solely due to her filing of a workers’

compensation claim, in violation of HRS § 386-142.             As argued by

DLNR, res judicata principles preclude the finding sought by

Zhang because the circuit court found in her prior lawsuit that

Zhang had been terminated from employment because of DLNR’s

belief that Zhang had failed to submit documents necessary for

the extension of her work authorization.           The judgment

incorporating this finding was not appealed, giving it

preclusive effect, which prohibits a finding that Zhang was

terminated solely due to her filing of this workers’

compensation claim.

       We therefore vacate in part the Intermediate Court of

Appeals’ (“ICA”) October 24, 2014 Judgment on Appeal and the

LIRAB’s December 6, 2011 Decision and Order, and remand the case

to the LIRAB for further proceedings consistent with this

opinion.

                              II.   Background

A.     Background

       Zhang is an electrical engineer originally from the

People’s Republic of China, who fled to the United States in

1990 with her former husband.         Zhang entered the United States

as the spouse of a Chinese student permitted to work pursuant to

                                       3
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


Executive Order 12711 of 1990, which granted Chinese nationals

who were in the United States after June 5, 1989 employment

authorization through January 1, 1994.           See Exec. Order No.

12711 § 3, 55 Fed. Reg. 13897 (April 11, 1990).

       On June 24, 1992, Zhang began working for DLNR on a

renewable annual contract basis, checking engineering aspects of

water project proposals.        Upon beginning employment, she filled

out the requisite United States (“U.S.”) Department of Justice,

Immigration and Naturalization Service (“INS”) Form I-9 to

verify her employment eligibility.          Pursuant to the INS’s

“Handbook for Employers” in effect at the time, an employer was

required to verify an incoming employee’s employment

authorization by having a new employee submit either a document

from List A, which would establish both identity and employment

eligibility (such as a U.S. passport), or one document from List

B to establish identity (such as a state driver’s license) and

one document from List C to establish employment eligibility

(such as a U.S. Social Security Number Card (“Social Security

Card”) other than one reflecting “not valid for employment”).

       Zhang submitted a Hawai‘i Driver’s License valid until May

16, 1995 and a standard Social Security Card, which did not

contain a statement that it was not valid for employment.               In

the Form I-9, she also completed a box attesting that she was an

“alien authorized to work until 01/01/94” under a specific alien

                                       4
 ***    NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


or admission number as provided by Executive Order 12711 of

1990.     Effective October 19, 1992, however, Executive Order

12711 was superseded by the Chinese Student Protection Act of

1992, Pub. L. No. 102-404, 106 Stat. 1969 (“CSPA”).              The CSPA

allowed Chinese nationals in the United States subject to

Executive Order 12711 to apply for an adjustment to legal

permanent resident status.         CSPA § 2(a)(1) also specifically

provided that upon application for adjustment of status, the

Chinese national would be “deemed approved.”             CSPA, Pub. L. No.

102-404, § 2, 106 Stat. at 1969.

       Around March of 1993, a permanent position became available

at DLNR, and Zhang’s direct supervisors apparently encouraged

her to apply.      Also, apparently pursuant to Zhang’s request, in

May of 1993, DLNR drafted an H-1B petition to have Zhang

classified as a temporary non-immigrant in a specialty

occupation for a three year employment period.             It appears,

however, that although DLNR thought this petition had been

submitted, it had not.

       It also appears that Zhang learned about passage of the

CSPA because on June 30, 1993, she submitted a Form I-485 to the

INS to apply for an adjustment of her status to that of a legal

permanent resident.        Although pursuant to the CSPA, she

apparently may have been “deemed approved” upon submission of




                                        5
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


her adjustment application, on October 8, 1993, she called the

INS to inquire about the status of this application, and was

informed it was still pending.         From that date to December 15,

1993, Zhang visited the Honolulu INS office twice to follow up,

but the INS said there had been no change in status.             On

December 15, 1993, Zhang wrote to the INS to inquire about the

status of her application.        On January 28, 1994, the INS

responded that her application was still pending.             As noted

above, however, the CSPA provided that upon submission of her

application for adjustment of status, Zhang’s adjustment of

status to legal permanent resident had been “deemed approved.”

       According to Zhang, she had not received any negative

feedback or evaluations, but it appears that by early 1994, DLNR

had some concerns regarding her work.          DLNR Deputy Director Rae

Loui (“Loui”) met with Zhang on March 18, 1994 to discuss her

work hours, and on March 28, 1994, sent Zhang a memorandum, the

purpose of which was “to make clear your work hours, name of

supervisor, and our expectations.”          The memorandum informed

Zhang that:     (1) her work hours, per her request, were 8:30 a.m.

to 5:15 p.m., with two 15 minute coffee breaks and one 45 minute

lunch break; (2) because her previous supervisor was on loan to

another organization, her direct supervisor was David Higa and

that Higa’s supervisor was Ed Sakoda; (3) she was to keep




                                       6
 ***    NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


personal calls to a minimum and was not allowed to sell stamps

during work hours; and (4) she would need to clock in her time

four times per day.        This memorandum was apparently triggered by

complaints from Zhang’s co-workers.

       Zhang’s union, the Hawai‘i Government Employees Association

(“HGEA”), filed a step 1 grievance on her behalf on April 25,

1994, then a step 2 grievance on May 27, 1994, alleging that the

requirements placed on Zhang were discriminatory, arbitrary, and

capricious, and demanding a rescission and expungement of the

memorandum as well as a stop to “this type of discrimination in

the workplace.”

       On May 25, 1994, Zhang’s supervisor allegedly told her he

would be giving her both verbal and written warnings if he heard

any more complaints about her.

       On June 22, 1994, Zhang orally reported a worker’s

compensation mental stress type injury to DLNR, and went to see

physician Dr. Nola Mirikitani (“Dr. Mirikitani”) for the first

time.     Dr. Mirikitani diagnosed Zhang with major depression,

certified her as disabled as of June 22, 1994, and noted that

Zhang would be able to return to regular work on July 6, 1994.

In the WC-2 Physicians’ Report Dr. Mirikitani prepared, she

noted a date of injury/illness of “03/?/94,” noted that the work

injury was the only cause of Zhang’s condition, certified Zhang

as disabled as of June 22, 1994, indicated a need for further

                                        7
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


medical rehabilitation, and noted that Zhang would be able to

return to regular work on July 6, 1994.

       On June 27, 1994, Zhang faxed an HGEA Unit 13 step 1 labor

grievance form to DLNR’s Higa concerning the May 25, 1994

incident, asserting Higa had made the statement in retaliation

for the previous grievance Zhang had brought, and requested that

the statement be rescinded.        Zhang returned to work on June 28,

1994, despite Dr. Mirikitani’s July 1, 1994 WC-2 stating that

Zhang could return to work on July 6th.           Zhang obtained workers’

compensation forms on that day; Dr. Miritani’s office faxed in a

work excuse for June 22nd to the 28th.

       On June 28, 1994, DLNR Chair Keith Ahue (“DLNR Chair Ahue”)

wrote to HGEA, agreeing to rescind the March 28, 1994 memo

changing Zhang’s work schedule, and ruling in favor of HGEA’s

previous grievance that alleged unfair changes to Zhang’s work

schedule.     On June 30, 1994, Loui wrote a “courtesy reminder” to

Zhang, stating that her limited term employment would end on

September 30, 1994.       Soon thereafter, HGEA filed a step 1

grievance regarding this letter, alleging that the “courtesy

reminder” was “disciplinary, and in retaliation for her having

filed other grievances in the past.”          On June 30, 1994, Higa

sent a letter to Zhang via certified mail, stating that her June

27, 1994 grievance would not be considered because it had been




                                       8
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


made more than twenty days after the alleged May 25, 1994

incident, in contravention of the grievance procedure in the

Unit 13 Contract Agreement (“CBA”), which required that a

grievance be submitted within twenty working days.2

       On July 1, 1994, Zhang sought treatment from Dr. Mirikitani

for a second time.      Zhang said she had been back at work for

three days without problems until the day before, when she

received a letter that her position would not be renewed in the

fall due to budget cuts.        She had called in sick that day, said

she was unable to function and that she had an attorney.              She

said she still felt tired, although her headaches were not as

bad.    She also spent a great deal of time worrying about a

change in date for her return to work slip.            Dr. Mirikitani

continued Zhang on anti-depressant medication, and noted she

could return to work on July 8, 1994.

       On July 1, 1994, DLNR prepared a WC-1 Employer’s Report of

Industrial Injury, noting that Zhang had sustained a stress-

related injury allegedly as “a result of mental stress and

pressure caused by work supervisors and brought about by a

hostile work environment[,]” checked “Yes” to “Is Liability




      2
            The twenty working day deadline expired on Friday, June 24, 1994,
the working day before her grievance.



                                       9
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Denied,” but noted “Pending Investigation” as to “If Liability

Denied—Why?”3

       Zhang saw Dr. Mirikitani again on July 8, 1994.           Dr.

Mirikitani changed Zhang’s medication, and noted that Zhang

should minimize contact with others and could return to work in

one week.     Also on that day, Zhang prepared a WC-5 Employee’s

Claim for Workers’ Compensation Benefits, describing her work

injury as headache, fatigue, dizziness, failure to concentrate

due to mental stress, subsequent insomnia, loss of appetite, and

weight loss.

       On July 5, 1994, DLNR personnel officer Melvin Young

(“Young”) reviewed Zhang’s files to ascertain her employment

eligibility status.       Although Young later represented that this

review was a part of a routine review to reverify the employment

eligibility and work authorization of DLNR’s alien employees,

Young later admitted that only Zhang’s records had been

reviewed.     Then on July 18, 1994, Young wrote to Zhang, stating

that her employment authorization had only been granted until

January 1, 1994, and asking that she contact the INS, to submit



       3
            On July 8, 1997, this court held in Mitchell v. DOE, 85 Hawai‘i
250, 942 P.2d 514 (1997), that a stress-related injury caused by a
disciplinary action within the course of employment is compensable under
workers’ compensation law. Pursuant to Act 224 of 1998, the Legislature
added HRS § 386-3(c), generally excluding mental stress resulting solely from
good faith disciplinary actions from the workers’ compensation scheme. 1998
Haw. Sess. Laws Act 224, § 2 at 768.



                                      10
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


documents showing extension of her visa and employment

authorization by July 25, 1994.         Also on that date, Higa

prepared a job evaluation report for Zhang for the three month

period of April through June 1994, finding her “Not quite

satisfactory” for “Quantity of Work on the Job” and “Work

Attitudes on the Job.”

       At a July 22, 1994 meeting with Young, Zhang therefore

submitted (1) a copy of a December 15, 1993 letter from Zhang to

the INS inquiring of the status of her Form I-485 for adjustment

to permanent resident status, and (2) a January 18, 1994

response from the INS indicating that her application was still

pending.    Zhang followed up on the July 22, 1994 meeting with a

letter that day, stating that her documents showed there were no

problems regarding her work authorization, asking that Young not

contact the INS directly regarding her status, expressing her

opinion that Young’s July 18, 1994 letter was a continuation of

harassment, and asking that any further inquiries be

memorialized in case her explanation and documentation had not

been sufficient.

       Young responded via letter dated July 25, 1994, asserting

that none of Zhang’s documents provided the required information

or related to an approval of her work authorization beyond

January 1, 1994, and informing Zhang that she would be




                                      11
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


terminated if the requested documentation was not received by

July 27, 1994.

       According to Zhang, on July 25, 1994 at 4:45 p.m., she was

planning to work late when Higa told her she needed to leave at

5:00 p.m.     When asked why, he allegedly said his supervisor,

Eric Hirano, told him to tell her to leave at 5:00 p.m.,

otherwise he would give her a reprimand.           When she asked why

only she needed to leave, Higa allegedly went to Hirano’s

office, then returned at 4:57 p.m. and said that everyone must

leave at 5:00 p.m.

       Zhang returned to Dr. Mirikitani on July 26, 1994, noting

that she had been working since July 11, but had an argument

with her supervisor the day before, had been criticized for

working late, felt discriminated against, had not been able to

sleep the night before, and had called in sick that day.              She

stated she was having difficulty doing work when harassed, and

was worried about paying for her medical expenses.             Dr.

Mirikitani diagnosed major depression, noting a “no win

situation for pt.”      She counselled Zhang to settle her

grievances.     Zhang responded that she was taking steps to do so,

but that the process would take time, and expressed an honest

desire to work.      On that day, Dr. Mirikitani prepared a

certificate to return to work noting that Zhang “is able to

return to work on 8/1/94.”

                                      12
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       Also on July 26, 1994, a hearing took place in Loui’s

office attended by Loui, Hirano, and then-HGEA Field Services

Officer Randy Perreira (“Perreira”) regarding the step 1

grievance HGEA had filed on behalf of Zhang with respect to

Loui’s June 30, 1994 letter.        During that hearing, Perreira

apparently asserted that the June 30, 1994 letter had been

improperly placed in Zhang’s personnel file in violation of

Article 16 of the CBA.4

       Also on July 26, 1994, Zhang wrote to Young, submitting

additional “documentation required according to the INS rules

that verify [Zhang’s] work and immigration status.”             Zhang

explained that an INS agent Paul Fereza (“Fereza”) indicated to

her that her check written with her application for extension of

her work authorization qualifies as a receipt, and therefore is

sufficient until authorization is received.

       Despite this, Zhang, Hirano, and possibly also Young went

to the INS office on this or the next date to clarify Zhang’s

work authorization status.        It appears that DLNR was focused on



       4
            During the hearing, Loui stated that the letter was only a
“courtesy reminder,” and was not placed in Zhang’s file, and Hirano confirmed
this statement. Given these assurances and a confirming letter from Loui to
HGEA dated July 27, 1994, which also stated that the June 30, 1994 letter had
been sent to provide Zhang with the same ninety day notice provided to
regular employees facing a pending reduction in force or layoff, this charge
was not pressed further. When Zhang reviewed her personnel file after her
termination, however, Loui’s June 30, 1994 “courtesy reminder” letter was in
her personnel file.



                                      13
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the H-1B it had prepared in May 1993, which apparently had never

been submitted.      In a July 28, 1994 memorandum to INS agent

Fereza, Hirano explained that DLNR had no additional information

on Zhang’s H-1B petition for a non-immigrant visa.             A notation

on that memorandum indicates that Ferreza called back to say

that the INS was also unable to find any records on an H-1B

petition for Zhang.       Young then wrote to Zhang later that day,

stating that DLNR’s review of the documents submitted showed

that Zhang still did not have proper INS employment

authorization after January 1, 1994, and that she was terminated

effective close of business on July 27, 1994 “as stipulated in

our memorandum to you dated July 25, 1994.”            Thus, July 27, 1994

was Zhang’s last day of work at DLNR.

       On August 2, 1994, HGEA wrote to DLNR Chair Ahue,

expressing dissatisfaction with the handling of the first step

grievance it had filed on behalf of Zhang.           According to this

letter, Zhang had been notified by letter dated June 30, 1994

that her employment would be terminated September 30, 1994.

HGEA alleged that DLNR’s decision to not renew Zhang’s

employment was in retaliation for Zhang having filed grievances

against DLNR, and was the culmination of a pattern of

harassment.     HGEA demanded her reinstatement.




                                      14
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       On August 4, 1994, Zhang wrote to the State of Hawai‘i

Department of Human Resources Development, State Workers’

Compensation Division, requesting

            an immediate hearing regarding the denial of my workers’
            compensation benefits by Melvin Young, Personnel Office,
            Dept. of Land and Natural Resources. The HGEA supports my
            contention that Rae Loui, Deputy Director of DLNR and other
            management personnel have cohorted [sic] to put extreme
            pressure on me at my work. Since my original WC claim, the
            harassment and discrimination has [sic] escalated, to the
            point of Melvin Young terminating me on July 27, 1994.
            This termination is illegal according to Federal Law, and
            will be investigated by the Office of Special Counsel (OSC)
            Dept. of Justice in Washington, D.C. which investigates
            National Origin discrimination cases, the Hawaii Equal
            Employment Opportunity Commission (EEOC), the Hawaii Civil
            Rights Commission and HGEA Union #13.

Zhang further alleged that “Rae Loui, Melvin Young, Eric Hirano,

and David Higa of DLNR have caused [her] extreme stress and

although [she] tried to work through it, it just became

unbearable . . . .”

       Zhang saw Dr. Mirikitani again on August 5, 1994.            Despite

the initial denial of compensability, Dr. Mirikitani continued

to treat Zhang’s depression as work-related.

       On August 10, 1994, Zhang wrote to Young, enclosing a

photocopy of a Department of Justice Employment Authorization

Card issued on that date.        Zhang requested immediate

reinstatement, but was not reinstated.

       After her termination, Zhang also sought treatment with

psychologist Dr. Rosemarie Adam-Terem (“Dr. Adam-Terem”), who

she first saw on August 17, 1994.          Dr. Adam-Terem diagnosed

major depression and generalized anxiety disorder, and

                                      15
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


recommended continued therapy.         Thereafter, Zhang continued

treatment with both Drs. Mirikitani and Adam-Terem.

B.     1994 to 2006: Preliminary Decisions of the Director and
       Circuit Court Complaint

       By decision dated December 15, 1994, the Director of the

Department of Labor and Industrial Relations (“Director”)

determined that Zhang suffered a compensable work-related stress

injury.    By supplemental decision dated April 28, 1995, the

Director awarded Zhang temporary total disability benefits from

June 25, 1994.

       In the meantime, on August 5, 1994, Zhang had filed charges

of employment discrimination with the U.S. Equal Employment

Opportunity Commission and the Hawai‘i Civil Rights Commission.

On August 31, DLNR responded to the Department of Justice,

asserting that Zhang had not been discriminated against, and

that the sole reason for her termination was her alleged failure

to provide necessary work authorization documentation.

       A complaint was then filed on Zhang’s behalf on July 26,

1996 in the Circuit Court of the First Circuit (“circuit

court”), Civil No. 96-3117-07, alleging ancestry and national

origin discrimination and retaliation.           A bench trial took place

before the circuit court in June 1998.           The circuit court’s July

23, 1998 Findings of Fact, Conclusions of Law and Order and

August 14, 1998 Judgment (“Judgment”), concluded that Zhang’s



                                      16
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


termination was not based on ancestry or national origin

discrimination and retaliation, and was also not based on

retaliation for the filing of grievances.           The Judgment was not

appealed.

       The circuit court entered the following findings of fact

directly relevant to this appeal:

            1.    That [Zhang] is a Chinese National who was allowed to
                  enter and work within the State of Hawaii pursuant to
                  an “executive order” “work exemption” which was to
                  expire in January of 1994.

            2.    That [Zhang] was hired by the State of Hawaii in June
                  of 1992. [Zhang] was hired as a civil engineer by
                  the [DLNR] on a temporary basis, renewable on a
                  yearly basis.

            3.    That [Zhang] recognized her temporary work status
                  within the State of Hawaii, and as such, she sought
                  to extend or eliminate this temporary status by
                  various means.

            4.    That one means of extending or eliminating this
                  temporary work status was by way of an H-1B petition.
                  The petition required sponsorship and [Zhang] sought
                  sponsorship from [DLNR].

            5.    That as a result of [Zhang’s] request for
                  sponsorship, [] Loui had questions and concerns as to
                  some of the inquiries contained within the H-1B
                  petition. As such, [] Loui memorialized her
                  questions and concerns in Exhibit 9. The questions
                  and concerns contained within Exhibit 9 were not
                  generated as a result of [] Loui’s meeting with the
                  FBI or as a means of finding a “legal way to
                  discriminate” against [Zhang] “on the basis of
                  national origin”.

            6.    That the expiration of [Zhang’s] work status was
                  noted by [] Hirano a few months after the expiration
                  date. [] Hirano notified [] Young of this
                  expiration.

            7.    That it was [] Hirano and Young’s impression that
                  sanctions could be imposed for their failure to note
                  the expiration of [Zhang’s] work authorization in a
                  timely fashion. As such, [Hirano and Young] sought
                  to remedy the matter by seeking, what they believed
                  to be, the necessary documents from [Zhang].



                                      17
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            8.    That [Zhang] submitted, what she thought to be, the
                  necessary documents to [] Young. [ ]

            9.    That it was [] Young’s position that [Zhang] did not
                  submit the documents which were necessary for the
                  extension of her work authorization. As such,
                  [Zhang] was terminated from her employment with
                  [DLNR].

            . . . .

            13.   That there is no credible evidence to support a
                  finding that [Zhang’s] termination from employment []
                  was based upon her “national origin”. [sic]

            . . . .

            18.   That [Zhang] did file “grievances” against [] Louie
                  for some of the “acts” [Zhang] was required to do.
                  The record does not support a finding that [Zhang’s]
                  termination was a result of the filing of these
                  grievances.

            19.   That [Zhang] did file charges of “discrimination” . .
                  . . However, the timing of the filing of these
                  charges and termination of [Zhang] does not support a
                  finding that [Zhang’s] termination was based upon
                  retaliation for the filing of “discrimination”
                  charges.

            20.   That [Zhang] has failed to meet her burden in
                  presenting the Court with credible evidence that
                  provides a “link” between her termination and her
                  allegations that it was based upon “national origin”
                  and/or for “retaliatory” purposes.

       DLNR continued to pay Zhang temporary total disability

benefits and medical costs through 2003.           Zhang continued

treatment for depression with Dr. Mirikitani through at least

1997, and with Dr. Adam-Terem through 2003.

       Zhang underwent an independent medical examination (“IME”)

with DLNR’s physician, Dr. John Stretzler (“Dr. Stretzler”), on

August 1, 2002.       On August 8, 2002, Dr. Stretzler opined that

Zhang did not have a mental disorder, and diagnosed her with a




                                      18
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


pre-existing “Paranoid Personality Disorder with Narcissistic

Traits.”    Zhang requested vocational rehabilitation services on

July 12, 2002, underwent testing, and prepared to enroll in

classes at a local community college.          As of May 5, 2004, no

vocational rehabilitation plan was formalized.

       On August 15, 2002, Zhang was informed that, based upon Dr.

Stretzler’s findings, her temporary total disability benefits

would terminate effective August 29, 2002.           By letter dated

November 21, 2002, Zhang requested a hearing to review DLNR’s

“denial of services.”       By second supplemental decision dated

July 30, 2003, the Director determined that Zhang’s compensable

work injury “was limited to an Adjustment Disorder that resolved

and Major Depression that is in remission[,]” and denied further

psychological treatment because her need for treatment was not

related to her work injury, but rather, was due to a pre-

existing personality disorder.5

       Zhang appealed the July 30, 2003 supplemental decision to

the LIRAB, which, by stipulation of the parties, remanded the

case for a determination of Zhang’s entitlement to vocational

rehabilitation services and temporary total disability benefits.


       5
            In making these determinations, the Director credited the
testimony and reports of Dr. Stretzler that Zhang’s work injury had resolved
and that her then-current psychological problems resulted from a pre-existing
personality disorder, over those of Zhang’s treating psychologist, Dr. Adam-
Terem.



                                      19
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       Following a hearing on May 5, 2004 on the remanded issues,

the Director issued a third supplemental decision on July 2,

2004, denying vocational rehablitation and additional temporary

total disability benefits based on the July 30, 2003

supplemental decision, which concluded that Zhang’s work injury

had resolved.

       Zhang appealed the July 2, 2004 supplemental decision to

the LIRAB, which granted Zhang’s Motion for Temporary Remand on

the HRS § 386-142 claim.        A hearing was held on February 1,

2006, and continued and completed on March 21, 2006.

       By fourth supplemental decision dated July 6, 2006 (as

amended on July 18, 2006), the Director determined that Zhang

was terminated as a result of her immigration work status, and

not solely due to her workers’ compensation claim.

       On July 23, 2006, Zhang, now pro se, appealed the July 6,

2006 supplemental decision (as amended July 18, 2006), and

continued the appeal of issues from prior decisions previously

appealed to the LIRAB.6       On August 24, 2010, Zhang filed a fraud




       6
            In total, Zhang appealed three of the four supplemental decisions
to the LIRAB, including the Director’s supplemental decisions dated July 30,
2003, July 2, 2004, and July 6, 2006 (as amended July 18, 2006).



                                      20
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


complaint7 under HRS § 386-89(b)8 against the INS and DLNR,

arguing

            INS knowingly and intentionally and in cooperation with
            DLNR and Eric Hirano, Melvin Young, and DLNR Personnel
            office [sic], fabricated the “Warning Notice” based solely
            on a fraudulent I-9 Form “review”by [sic] INS, to
            intentionally mislead and misrepresent [Zhang’s] work
            status in the U.S., and that INS and DLNR knew [Zhang] was
            terminated while she was authorized to work in the U.S.

Zhang contended that she entered the United States under

Executive Order 12711, and that the CSPA extended her work

authorization status beyond January 1, 1994 because she had an

I-485 petition pending.

C.     Appeal to the LIRAB

       The LIRAB held a hearing on December 1, 2010.           The issues

relevant to this appeal that were to be determined at the

hearing included:      (1) whether Zhang is entitled to temporary

total disability benefits after May 5, 2004, and (2) whether




       7
            In its SDO, the ICA ruled that “the issue of Zhang’s August 24,
2010 fraud complaint is not properly before us, and the LIRAB did not err by
failing to find that DLNR committed fraud against Zhang” where “it does not
appear that the Director made any ruling on the issue . . . [nor] that LIRAB
was asked to remand the matter to the Director or otherwise take any action
on Zhang’s fraud complaint.” We likewise decline to address this issue for
the first time on appeal. See Kalapodes v. E.E. Black, Ltd., 66 Haw. 561,
565, 669 P.2d 635, 637 (1983) (“This court will not consider issues for the
first time which were not presented to the [LIRAB].”); see also HRS § 386-
87(c) (explaining the LIRAB’s powers of review).
       8
            HRS § 386-89(b) (1993) provides, “[t]he director may at any time,
either of the director’s own motion or upon the application of any party,
reopen any case on the ground that fraud has been practiced on the director
or on any party and render such decision as is proper under the
circumstances.”



                                      21
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


Zhang was terminated solely due to her filing of a worker’s

compensation claim, in violation of HRS § 386-142.9

       The LIRAB issued its Decision and Order on December 6,

2011, reversing in part, modifying in part, and affirming in

part the Director’s supplemental decisions dated July 30, 2003,

July 2, 2004, and July 6, 2006 (amended on July 18, 2006).                  The

LIRAB concluded that Zhang’s “work injury includes major

depression, in remission, and adjustment disorder, resolved, but

not dysthymia.”      The LIRAB also entered the following findings

of fact:

                                           VR

                  44. [Zhang] initiated vocational rehabilitation . . .
            on July 12, 2002.

                  45. There are no opinions that Claimant did not and
            may not suffer permanent partial disability as a result of
            the June 20, 1994 work injury.

                  46. The Board finds, therefore, that [Zhang] is
            entitled to further VR services.

                                           TTD

                  47. There are no medical certifications that [Zhang]
            was temporarily and totally disabled as a result of the
            June 20, 1994 work injury for the period after May 5, 2004.

                  48. The Board finds, therefore, no evidence that
            [Zhang] was temporarily and totally disabled after May 5,
            2004.

                  49. The Board makes no determination on [Zhang]’s
            entitlement to TTD after September 18, 2009 (medical
       9
            By pretrial order dated February 19, 2009, the issues to be
determined were, inter alia: (1) whether Zhang’s work injury includes major
depression, dysthymia, and/or adjustment disorder; (2) whether Zhang is
entitled to further medical treatment; (3) whether Zhang is entitled to
further VR services; (4) whether Zhang is entitled to TTD benefits after May
5, 2004; (5) whether to remand permanent partial disability for a later
determination; and (6) the HRS § 386-142 claim.



                                      22
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            reports deadline) or [Zhang]’s entitlement to TTD pursuant
            to Section 386-25, HRS, given the approval of future VR in
            the previous section.

            . . . .

                                  Termination

                  57. The Board finds that the issue of whether
            [Zhang]’s termination from employment was solely the result
            of her industrial injury of June 20, 1994 has not been
            previously adjudicated.

                  58. The Board finds that [Zhang]’s termination from
            employment was not solely the result of her industrial
            injury of June 20, 1994.

       The LIRAB also made the following conclusions of law:

                  3. The Board concludes that [Zhang] is entitled to
            further vocational rehabilitation services.

                  4. The Board concludes that [Zhang] was not entitled
            to temporary total disability benefits after May 5, 2004
            for lack of disability certification. The Board makes no
            determination of [Zhang]’s entitlement to TTD benefits
            after September 18, 2009, as TTD may be related to re-
            enrollment in VR.

            . . . .

                  7. The Board concludes, considering Section 386-142,
            Hawaii Revised Statutes, that [Zhang]’s termination from
            employment was not solely the result of her industrial
            injury of June 20, 1994. There is no evidence to support
            this contention.

D.     Appeal to the ICA

       Zhang, appearing pro se, argued, inter alia,10 that the

LIRAB erred in (1) denying her temporary total disability


       10
            The first eight points of error concern alleged LIRAB error.
Zhang argued that the LIRAB erred (1) by failing to find that DLNR committed
fraud against Zhang; (2) by denying Zhang TTD payments, medical benefits, and
“other benefits” after May 5, 2004; (3) by crediting the opinion of Dr.
Streltzer and by determining that DLNR presented substantial evidence to
overcome the presumption of work-relatedness regarding dysthymia; (4)
regarding its permanent partial disability benefits decision; (5) by denying
Zhang’s request for a change in her workers’ compensation “average weekly
wage;” (6) by determining that DLNR did not violate HRS § 386-142; (7) by
denying Zhang “full discovery” regarding her termination; and (8) by failing
to recognize Zhang’s entitlement to vacation and sick leave credits, as well
                                                              (continued. . .)

                                      23
 ***    NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


payments, medical benefits, and “other benefits” after May 5,

2004 based on its finding that there were “no medical treatment

plans after May 5, 2004[,]” and noted an August 9, 2005 Workers’

Compensation Treatment Plan written by Dr. Adam-Terem as an

example; and (2) finding no HRS § 386-142 violation where she

was terminated after the date of her injury and the filing of

her workers’ compensation claim.

       DLNR argued, inter alia, that none of the medical reports

after May 5, 2004 properly certified that Zhang’s work-injury

totally disabled her from work, and that HRS § 386-142 does not

apply     because     Zhang   “was   terminated    due   to   her   failure    to

provide requested documents required by the INS and not because

of her work injury.”            As to the second issue, DLNR argued that

Zhang failed to provide any evidence to establish that DLNR

discharged      her    solely    because    of   her   work   injury,   instead

providing evidence to show that DLNR should not have terminated

her due to her immigration status.

       The ICA affirmed the LIRAB’s denial of temporary total

disability after May 5, 2004 for lack of disability

certification, ruling that the three medical reports dated after

May 5, 2004 were insufficient under HRS 386-96, which mandates

(. . .continued)
as her rights and benefits as a member of the HGEA. In Zhang’s ninth point
of error, she argued that the award of attorney’s fees to her attorney should
not be included in the ICA appeal. These points of alleged error are not
pursued on certiorari and are therefore not addressed.



                                       24
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the submission of medical reports for the giving of treatment or

rendering of services to an injured employee.            Based on the lack

of adequate disability certification after May 5, 2004 and the

LIRAB’s deference on mixed questions of law and fact, the ICA

concluded that the LIRAB’s findings of fact 47 and 48 were

supported by substantial evidence, and thus, the LIRAB did not

clearly err regarding its temporary total disability decision in

conclusion of law 4.

       The ICA also rejected the HRS § 386-142 claim as being

“without merit,” stating, Zhang “provide[d] no further argument,

facts, or authority supporting her assertion that the LIRAB

erred, instead asking this ‘Court to spell out ANY evidence of

any action to terminate Zhang or to question her work

authorization initiated PRIOR to June 20, 1994.’”

                         III. Standards of Review

            Appellate review of a LIRAB decision is governed by HRS §
            91-14(g) (1993), which states that:

                  Upon review of the record the court may affirm the
                  decision of the agency or remand the case with
                  instructions for further proceedings; or it may
                  reverse or modify the decision and order if the
                  substantial rights of the petitioners may have been
                  prejudiced because the administrative findings,
                  conclusions, decisions, or orders are:

                     (1) In violation of constitutional or statutory
                     provisions; or
                     (2) In excess of the statutory authority or
                     jurisdiction of the agency; or
                     (3) Made upon unlawful procedure; or
                     (4) Affected by other error of law; or
                     (5) Clearly erroneous in view of the reliable,
                     probative, and substantial evidence on the whole
                     record; or



                                      25
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                     (6) Arbitrary, or capricious, or characterized by
                     abuse of discretion or clearly unwarranted
                     exercise of discretion.

            We have previously stated:

                  [Findings of Fact] are reviewable under the clearly
                  erroneous standard to determine if the agency
                  decision was clearly erroneous in view of reliable,
                  probative, and substantial evidence on the whole
                  record.

                  [Conclusions of Law] are freely reviewable to
                  determine if the agency’s decision was in violation
                  of constitutional or statutory provisions, in excess
                  of statutory authority or jurisdiction of agency, or
                  affected by other error of law.

                  A [Conclusion of Law] that presents mixed questions
                  of fact and law is reviewed under the clearly
                  erroneous standard because the conclusion is
                  dependent upon the facts and circumstances of the
                  particular case. When mixed questions of law and
                  fact are presented, an appellate court must give
                  deference to the agency’s expertise and experience in
                  the particular field. The court should not
                  substitute its own judgment for that of the agency.

Igawa v. Koa House Rest., 97 Hawai‘i 402, 405-06, 38 P.3d 570,

573-74 (2001) (internal quotation marks, citations, and brackets

in original omitted) (quoting In re Water Use Permit

Applications, 94 Hawai‘i 97, 119, 9 P.3d 409, 431 (2000)).

                  An FOF or a mixed determination of law and fact is
            clearly erroneous when (1) the record lacks substantial
            evidence to support the finding or determination, or (2)
            despite substantial evidence to support the finding or
            determination, the appellate court is left with the
            definite and firm conviction that a mistake has been made.
            We have defined “substantial evidence” as credible evidence
            which is of sufficient quality and probative value to
            enable a person of reasonable caution to support a
            conclusion.

94 Hawai‘i at 119, 9 P.3d at 431 (internal quotation marks and

citations omitted).




                                      26
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                              IV.   Discussion

       Represented by counsel on certiorari,11 Zhang asserts that

the LIRAB erred in determining that (1) she is not entitled to

retroactive temporary total disability benefits from May 5, 2004

to the present due to deficiencies in her physicians’ successive

certifications of disability, and (2) she was not terminated

solely due to her filing of a workers’ compensation claim, in

violation of HRS § 386-142.         We address these issues as follows.

A.     The LIRAB erred in denying Zhang’s TTD benefits after May
       5, 2004 based on deficiencies in the certifications of
       disability submitted by Zhang’s physician

       Zhang received temporary total disability benefits totaling

$226,869.84 for the period of June 25, 1994 to May 5, 2004, but

was denied additional benefits from May 5, 2004 to September 18,

2009 (medical reports deadline).           To briefly summarize the

proceedings relevant to this issue, the Director denied

temporary total disability after May 5, 2004 on the basis that

the July 30, 2003 second supplemental decision determined that

Zhang’s compensable work injury “was limited to an Adjustment

Disorder that resolved and Major Depression that is in

remission.”     On appeal, the LIRAB affirmed the denial “for lack

of disability certification.”         The ICA affirmed the LIRAB on the

same basis.

      11
            We sadly note the passing of Zhang’s certiorari counsel, Lila
Barbara Kanae, on March 19, 2016.



                                      27
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       Zhang argues, inter alia, that the ICA erred in assuming

“that successive medical certification was required to obtain

TTD[.]”

       The issue of the denial of temporary total disability

benefits due to deficiencies in physicians’ certifications of

disability was specifically addressed by this court in Panoke,

136 Hawai‘i 448, 363 P.3d 296, in which this court vacated the

LIRAB’s limitation of temporary total disability benefits,

holding that “the LIRAB may not deny a claimant benefits based

on deficiencies in a physicians’ certifications of disability.”

136 Hawai‘i at 465, 363 P.3d at 313.          Rather, the consequence of

a physician’s failure to include required information, such as

“dates of disability,” in a report as required by HRS § 386-96

is a denial of compensation to the physician, not denial of the

employee’s claim for temporary total disability benefits.               Id.

“To be sure, the LIRAB must assess the quality of the evidence

that is presented, to determine whether the necessary showing

has been made.      However, in doing so it cannot rely on the

physician’s failure to comply with the certification

requirements set forth in those provisions.” 136 Haw. at 466,

363 P.3d at 314.

       In this case, the only allegedly valid disability

certification dated after May 5, 2004 is the August 9, 2005

Workers’ Compensation Treatment Plan by Dr. Adam-Terem, Zhang’s

                                      28
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


treating psychologist.       The ICA ruled that this report “did not

comport with the HRS § 386-96(a)(2) requirement that it include

the ‘dates of disability’ because it simply constituted a plan

for future treatment and did not specify any range of time the

document was supposed to cover.”           DLNR asserts that this report

is not a proper disability certification because it includes

conditions for which DLNR is not responsible, and “Dr. Adam-

Terem made no attempt to separate out what specifically caused

[Zhang]’s inability to work.”

       HRS § 386-31(b) establishes an employee’s entitlement to

temporary total disability, and provides that when “a work

injury causes total disability not determined to be permanent in

character, the employer, for the duration of the disability, but

not including the first three calendar days thereof, shall pay

the injured employee” the prescribed benefits.            HRS § 386-31(b)

(emphasis added).      Based on Panoke, the ICA and the LIRAB

clearly erred as a matter of law in denying Zhang’s temporary

total disability benefits after May 5, 2004 based on

deficiencies in the certifications of disability submitted by

her physician.

       Accordingly, we vacate in part the ICA’s October 24, 2014

Judgment on Appeal and the LIRAB’s December 6, 2011 Decision and

Order as to the denial of temporary total disability benefits

after May 5, 2004 due to alleged deficiencies in the

                                      29
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


certifications of disability provided by Zhang’s physician, and

remand the issue to the LIRAB for further proceedings consistent

with this opinion.      We decline to address Zhang’s entitlement to

temporary total disability on the other bases referenced in the

LIRAB’s finding of fact 49, such as temporary total disability

after September 18, 2009 (medical reports deadline) or pursuant

to HRS § 386-25 in light of Zhang’s entitlement to future

vocational rehabilitation services, as the LIRAB made no

determination on those issues; thus, they are not properly

before us.     See Kalapodes, 66 Haw. at 565, 669 P.2d at 637

(“This court will not consider issues for the first time which

were not presented to the [LIRAB].”); see also HRS § 386-87(c)

(explaining the LIRAB’s powers of review).

B.     Although Zhang appears to have been authorized to work, the
       LIRAB did not err in determining that Zhang’s termination
       for alleged lack of work authorization did not violate
       HRS § 386-142

       At the outset, we address Zhang’s contention that she

provided sufficient documentation to establish her employment

eligibility.     Based on the record and the law, it appears Zhang

is correct.     We do not and need not decide this issue, however,

because we conclude that Zhang’s HRS § 386-142 claim is

precluded by res judicata principles.

       We do note that Zhang entered the United States in 1990 as

the spouse of a Chinese student permitted to work pursuant to



                                      30
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Executive Order 12711, which granted Chinese nationals who were

in the United States after June 5, 1989 employment authorization

through January 1, 1994.        See Exec. Order No. 12711 § 3, 55 Fed.

Reg. 13897 (April 11, 1990).        Executive Order 12711 was

superseded by the passage of the CSPA in 1992.            CSPA, Pub. L.

No. 102-404, 106 Stat. 1969.        The CSPA allowed Chinese nationals

in the United States subject to Executive Order 12711 to apply

for an adjustment to legal permanent resident status.              CSPA §

2(a)(1) provided that upon application for adjustment of status,

the Chinese national would be “deemed approved[.]”             CSPA, Pub.

L. No. 102-404, § 2, 106 Stat. at 1969.           Thus, Zhang was

permitted to apply for an adjustment to legal permanent resident

status following passage of the CSPA in 1992.

       Zhang submitted her Form I-485 to the INS on June 30, 1993.

At the time of her termination, Zhang’s application was still

pending with the INS.       As Zhang had submitted her Form I-485

with the required payment, it appears she was therefore deemed

approved pursuant to CSPA § 2(a)(1), as confirmed by the August

10, 1994, Department of Justice Employment Authorization Card

Zhang received and forwarded to DLNR.          It appears she therefore

did not need to file for an H-1B petition.           As noted in the

circuit court’s findings, DLNR had drafted an H-1B temporary

foreign professional visa application based on Zhang’s request,

but it appears it was never submitted.           As also noted in the

                                      31
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


circuit court’s findings, unfortunately, DLNR apparently

believed that the H-1B petition was pending and that Zhang

needed to establish approval of the H-1B petition in order to

establish work authorization after January 1, 1994.             Based on

the July 28, 1994 letter from Hirano to the INS and other

letters from Young noting that Zhang had not provided the

appropriate documents, it appears that, at the time of Zhang’s

termination, DLNR did not focus on the effect of Zhang’s pending

Form I-485 application for adjustment of status within the

context of Executive Order 12711 and the CSPA.            Based on the

issuance of Zhang’s Employment Authorization Card on August 10,

1994, it appears, however, that pursuant to the CSPA, Zhang was

authorized to work in the United States at the time of her July

27, 1994 termination.       We need not, however, and do not decide

this issue because res judicata principles, in any event,

preclude Zhang’s HRS § 386-142 claim.

       With respect to the alleged HRS § 386-142 violation, Zhang

asserts that “the sole issue for decision was whether the

immigration/work status issue was not a ruse or cover” for her

termination, and notes that the immigration issues emerged only

after the filing of her workers’ compensation claim.             DLNR’s

position is that Zhang “was terminated due to her failure to

provide requested documents required by the INS and not because

of her work injury.”

                                      32
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       DLNR also correctly asserts that Zhang is barred from

raising an HRS § 386-142 claim under res judicata (claim

preclusion) and/or collateral estoppel (issue preclusion), based

upon the circuit court’s decision in Zhang’s employment

discrimination lawsuit against DLNR, which was noted in LIRAB’s

finding of fact 32.12

       As noted, the circuit court specifically found that Zhang

had been terminated from her employment because of Young’s

belief that Zhang had failed to submit the documents which were

necessary for the extension of her work authorization.               In other
       12
            Finding of Fact 32 in the LIRAB Decision and Order states:

                  32.   On July 23, 1998, Judge James P. Aiona, Jr.[,]
            issued Findings of Fact, Conclusions of Law and Order
            following a jury-waived trial. In relevant part, Judge
            Aiona concluded that [Zhang’s] termination was not based
            upon her “national origin” and that there were no changes
            in her employment in retaliation for filing any employment
            grievances and/or discriminatory complaints.

                    The following were among Judge Aiona’s Findings of
            Fact:

            . . . .

                    7.    That it was [] Hirano and Young’s [sic]
                          impression that sanctions could be imposed for
                          their failure to note the expiration of
                          [Zhang’s] work authorization in a timely
                          fashion. As such, [Hirano and Young] sought to
                          remedy the matter by seeking, what they
                          believed to be, the necessary documents from
                          [Zhang].

                    8.    That [Zhang] submitted, what she thought to be,
                          the necessary documents to [] Young. . . .

                    9.    That it was [] Young’s position that [Zhang]
                          did not submit the documents which were
                          necessary for the extension of her work
                          authorization. As such, [Zhang] was terminated
                          from her employment with [DLNR].



                                       33
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


words, the circuit court found this to be the reason for Zhang’s

termination.     The Judgment incorporating this finding was not

appealed.     Pursuant to HRS § 386-73 (1993),13 the Director has

original jurisdiction over HRS § 386-142 claims, and the circuit

court did not address this statute.          The circuit court, however,

found another cause for Zhang’s termination, namely, Young’s

incorrect but actual belief that Zhang had failed to submit

documents necessary for the extension of her work authorization.

Therefore, Zhang is collaterally estopped from claiming that she

was discharged “solely” because she filed this workers’

compensation claim.       The circuit court’s specific finding as to

the reason for Zhang’s discharge has preclusive effect.              Bremer

v. Weeks, 104 Hawai‘i 43, 53-54, 85 P.3d 150, 160-61 (2004)

(noting that res judicata and collateral estoppel, respectively,

apply when a claim or issue decided in the original suit is

identical to one presented in the action in question).              The

issue of the reason for Zhang’s discharge was addressed in her

       13
            As it stated at the relevant time, HRS § 386-73 provided:

                  § 386-73 Original jurisdiction over
            controversies. Unless otherwise provided, the director of
            labor and industrial relations shall have original
            jurisdiction over all controversies and disputes arising
            under this chapter. The decisions of the director shall be
            enforceable by the circuit court as provided in section
            386-91. There shall be a right of appeal from the
            decisions of the director to the appellate board and thence
            to the supreme court subject to chapter 602 as provided in
            sections 386-87 and 386-88, but in no case shall an appeal
            operate as a supersedeas or stay unless the appellate board
            or the supreme court so orders.



                                      34
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


circuit court lawsuit.       The circuit court found a reason other

than her filing of a workers’ compensation claim.             This finding

has collateral estoppel effect, precluding Zhang from asserting

that her filing of a workers’ compensation claim was the “sole”

reason for her termination.14

       Even if res judicata principles did not govern, the LIRAB

also concluded that Zhang’s termination was not solely the

result of her June 20, 1994 work-related injury based on a lack

of evidence.     The LIRAB’s conclusion was not clearly erroneous.

                                V. Conclusion

       Based on the foregoing, the LIRAB clearly erred in denying

Zhang’s temporary total disability benefits after May 5, 2004


      14
            It appears another aspect of res judicata not argued by DLNR
could also preclude Zhang from now asserting that Young’s belief as to the
deficiency of her immigration documents was a mere ruse to retaliate against
her for filing this workers’ compensation claim:

                  The rule against splitting a cause of action is an
            aspect of res judicata and precludes the splitting of a
            single cause of action or an entire claim either as to the
            theory of recovery or the specific relief demanded. The
            rationale for the rule is to prevent a multiplicity of
            suits and provide a limit to litigation. It exists to avoid
            harassment of the defendant, vexatious litigation, and the
            costs incident to successive suits on the same cause of
            action.

Bolte v. Aits, Inc., 60 Haw. 58, 60, 587 P.2d 810, 812 (1978).

      The circuit court found that that Zhang had been terminated from her
employment because of Young’s belief that Zhang had failed to submit the
documents which were necessary for the extension of her work authorization.
Zhang could have asserted in the circuit court lawsuit that this belief was a
“ruse.” The rule against “splitting” could therefore also prohibit Zhang
from making this claim in this workers’ compensation proceeding. Because we
rule on collateral estoppel principles, we do not address or decide this
possible issue.



                                      35
 ***   NOT FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


due to deficiencies in her physician’s disability certification.

We therefore vacate in part the ICA’s October 24, 2014 Judgment

on Appeal and the LIRAB’s December 6, 2011 Decision and Order,

and remand the case to the LIRAB for further proceedings

consistent with this opinion.

       DATED:   Honolulu, Hawai‘i, August 8, 2016.

Juliana J. Zhang,                   /s/ Mark E. Recktenwald
petitioner
                                    /s/ Paula A. Nakayama
James E. Halvorson
for respondent                      /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ R. Mark Browning




                                      36